UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from ­­­­­ to Commission File Number: 000-31797 CRYSTAL ROCK HOLDINGS, INC. (Exact name of registrant as specified in Its charter) Delaware 03-0366218 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1050 Buckingham St., Watertown, CT (Address of principal executive offices) (Zip Code) (860) 945-0661 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated fileroSmaller reporting companyx (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Shares outstanding at Class September 6, 2010 Common Stock, $.001 Par Value 1 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY Table of Contents Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of July 31, 2010 (unaudited) and October 31, 2009 3 Condensed Consolidated Statements of Income for the Three and Nine Months Ended July 31, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended July 31, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6-13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 14–21 Item 3. Quantitative and Qualitative DisclosuresAbout Market Risk. 21 Item 4 (T). Controls and Procedures. 21-22 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. Item 4. [Reserved.] Item 5. Other Information. 23 Item 6. Exhibits. 23 SIGNATURE 24 2 CRYSTAL ROCK HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS July 31, October 31, (unaudited) (Audited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net Inventories Deferred tax asset Other current assets TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT - net OTHER ASSETS: Goodwill Other intangible assets - net Other assets TOTAL OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long term debt $ $ Accounts payable Accrued expenses Current portion of customer deposits Unrealized loss on derivatives TOTAL CURRENT LIABILITIES Long term debt, less current portion Deferred tax liability Subordinated debt Customer deposits TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock - $.001 par value, 50,000,000 authorized shares 21,960,229 issued and 21,480,681 outstanding shares as of July 31, 2010 and 21,951,987 issued and 21,472,439 outstanding shares as of October 31, 2009 Additional paid in capital Treasury stock, at cost, 479,548 shares as of July 31, 2010 and October 31, 2009 ) ) Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to the condensed consolidated financial statements. 3 CRYSTAL ROCK HOLDINGS, INC. CONSOLIDATED STATEMENTS OF INCOME Three months ended July 31, Nine months ended July 31, (unaudited) (unaudited) NET SALES $ COST OF GOODS SOLD GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative expenses Advertising expenses Amortization (Gain)/Loss on disposal of property and equipment ) TOTAL OPERATING EXPENSES INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense ) Loss on Derivatives ) - ) - Miscellaneous Income TOTAL OTHER INCOME, NET INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ NET INCOME PER SHARE - BASIC $ $ NET INCOME PER SHARE - DILUTED $ WEIGHTED AVERAGE SHARES USED IN COMPUTATION - BASIC WEIGHTED AVERAGE SHARES USED IN COMPUTATION - DILUTED See notes to the condensed consolidated financial statements. 4 CRYSTAL ROCK HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended July 31, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for bad debts on accounts receivable Provision for bad debts on notes receivable Amortization Non cash interest expense Loss on Derivatives - Loss on disposal of property and equipment Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Other current assets Other assets Accounts payable ) ) Accrued expenses Customer deposits ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Proceeds from sale of property and equipment Cash used for acquisitions ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on long term debt ) ) Payments of debt issuance costs ) - Purchase of treasury stock - ) Sale of common stock NET CASH USED IN FINANCING ACTIVITIES ) ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS - Beginning of period CASHAND CASH EQUIVALENTS - End of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid (received) for income taxes $ $ ) Notes payable issued in acquisitions $ $ Property, plant and equipment financed with proceeds from debt $ - $ See notes to the condensed consolidated financial statements. 5 CRYSTAL ROCK HOLDINGS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with Form 10-Q instructions and in the opinion of management contain all adjustments (consisting of only normal recurring accruals) necessary to present fairly the condensed consolidated financial position, results of operations, and cash flows for the periods presented.The results have been determined on the basis of generally accepted accounting principles and practices of the United States of America (“GAAP”), applied consistently with the Annual Report on Form 10-K of Vermont Pure Holdings, Ltd. (the “Company”) for the year ended October 31, 2009. On May 1, 2010, the Company changed its name to Crystal Rock Holdings, Inc. Certain information and footnote disclosures normally included in audited consolidated financial statements presented in accordance with GAAP have been condensed or omitted. The accompanying condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the year ended October 31, 2009.The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. The financial statements herewith reflect the consolidated operations and financial condition of Crystal Rock Holdings, Inc. and its wholly owned subsidiary Crystal Rock LLC. 2. GOODWILL AND OTHER INTANGIBLE ASSETS Major components of intangible assets at July 31, 2010 and October 31, 2009 consisted of: July 31, 2010 October 31, 2009 Gross CarryingAmount Accumulated Amortization Gross CarryingAmount Accumulated Amortization Amortizable Intangible Assets: Customer Lists and Covenants Not to Compete $ Other Identifiable Intangibles Total $ Amortization expense for the three month periods ending July 31, 2010 and 2009 was $273,469 and $350,447, and for the nine month periods ending the same time was $822,892 and $807,807, respectively.There were no changes in the carrying amount of goodwill for the nine month period ending July 31, 2010. 6 3. DEBT On April 5, 2010, the Company and its subsidiary amended its Credit Agreement (“the New Agreement”) with Bank of America to provide a senior financing facility consisting of term debt and a revolving line of credit.Under the New Agreement, Bank of America is the Company’s sole lender. Webster Bank, a participating lender prior to the amendment, is no longer party to the agreement. The New Agreement has a total loan capacity of $20,500,000 and obligates the Company to a $15,500,000 term note and access to a $5,000,000 revolving line of credit. The term note is to refinance its previous senior term debt and acquisition line of credit. The revolving line of credit can be used for the purchase of fixed assets, to fund acquisitions, to collateralize letters of credit, and for operating capital.There was no balance on the line of credit but it collateralized a letter of credit of $1,569,000 as of July 31, 2010.Consequently, as of July 31, 2010, there was $3,417,000 available to borrow from the revolving line of credit. There was $14,946,500 outstanding on the term note as of July 31, 2010. The New Agreement amortizes the term note over a five year period with 59 equal monthly installments of $184,500, commencing May 5, 2010, and a final payment of $4,614,500 due at the end of five years. The revolving line of credit matures in three years.The Company is subject to various restrictive covenants under the agreement, and is prohibited from entering into other debt agreements without the bank’s consent. Under the New Agreement, interest is paid at a rate of one-month LIBOR plus a margin of 2.25% for the term note and 2.00% for the revolving line of credit as long as the Company is in compliance with the terms of the agreement. The Company is required to fix the interest rate on 75% of the outstanding balance of the term note and accomplishes this by entering into interest rate swap agreements. As of July 31, 2010, the Company had $3,737,000 of the term debt subject to variable interest rates.The one-month LIBOR was .35% resulting in total variable interest rates of 2.60% and 2.35%, for the term note and the revolving line of credit as of July 31, 2010. In conjunction with the New Agreement, the maturity date of the subordinated debt owed to Henry, Peter and Jack Baker in the aggregate principal amount of $13,500,000 was extended to October 5, 2015. The New Agreement requires the Company to be in compliance with certain financial covenants at the end of each fiscal quarter.The covenants include senior debt service coverage as defined of greater than 1.25 to 1, total debt service coverage as defined of greater than 1 to 1, and senior debt to EBITDA of greater than 2.50 to 1.As of July 31, 2010, the Company was in compliance with these covenants and terms of the agreement. 7 4. INVENTORIES Inventories consisted of the following at: July 31, 2010 October 31, 2009 Finished Goods $ $ Raw Materials Total Inventories $ $ 5. ON-BALANCE SHEET DERIVATIVE INSTRUMENTS AND HEDGING ACTIVITIES Derivative Financial Instruments The Company has stand-alone derivative financial instruments in the form of interest rate swap agreements, which derive their value from underlying interest rates. These transactions involve both credit and market risk.The notional amount is an amount on which calculations, payments, and the value of the derivative are based.The notional amount does not represent direct credit exposure.Direct credit exposure is limited to the net difference between the calculated amount to be received and paid, if any. Such difference, which represents the fair value of the derivative instrument, is reflected on the Company’s balance sheet as an unrealized gain or loss on derivatives. The Company is exposed to credit-related losses in the event of nonperformance by the counterparties to these agreements.The Company controls the credit risk of its financial contracts through credit approvals, limits and monitoring procedures, and currently has no reason to believe that any counterparties will fail to fulfill their obligations. Risk Management Policies - Hedging Instruments The primary focus of the Company’s asset/liability management program is to monitor the sensitivity of the Company’s interest rate swap and its related value and the resulting assets and liabilities and net income or loss under varying interest rate scenarios and to take steps to control its risks.On a quarterly basis, the Company simulates the net portfolio value and net income expected to be earned over a twelve-month period following the date of simulation.The simulation is based on a projection of market interest rates at varying levels and estimates the impact of such market rates on the levels of interest-earning assets and interest-bearing liabilities during the simulation or measurement period.Based upon the outcome of the simulation analysis, the Company considers the use of derivatives as a means of reducing the volatility of the net portfolio value and projected net income within certain ranges of projected changes in interest rates.The Company evaluates the effectiveness of entering into any derivative instrument agreement by measuring the cost of such an agreement in relation to the changes in net portfolio value and net income volatility within an assumed range of interest rates. 8 The Company uses long-term variable rate debt as a source of funds for use in the Company’s general business purposes.These debt obligations expose the Company to variability in interest payments due to changes in interest rates.If interest rates increase, interest expense increases.Conversely, if interest rates decrease, interest expense decreases.Management believes it is prudent to limit the variability of a portion of its interest payments and, therefore, generally hedges a portion of its variable-rate interest obligations.To meet this objective, management enters into interest rate swap agreements whereby the Company receives variable interest rate payments and makes fixed interest rate payments on a portion of its debt. On October 5, 2007, the Company entered into an interest rate hedge swap agreement (old swap) in conjunction with an amendment to its credit facility with Bank of America.The intent of the instrument was to fix the interest rate on 75% of the outstanding balance on the term loan (the swapped amount) with Bank of America as required by the facility.The old swap fixed the interest rate for the swapped amount at 4.87% and matures in January 2014. On April 5, 2010, in conjunction with the New Agreement, the Company entered into an interest rate swap agreement (offsetting swap) to offset the old swap for which it receives 1.40% of the scheduled balance of the old term loan. The offsetting swap effectively removed any exposure to change in the fair value of the old swap and set a fixed net payment schedule based on the scheduled balance of the old term loan until January 2014 when both swaps mature.In addition, it entered into a swap agreement (new swap) to fix the interest rate of 75% of the outstanding balance of the new term note at 4.26% (2.01% plus the applicable margin, 2.25%) maturing May 2015. As of July 31, 2010, the total notional amount committed to the new swap agreement was $11,210,000.On that date, the variable rate on the remaining 25% of the term note ($3,737,000) was 2.60%.This agreement provided for a monthly settlement in which the Company would make or receive payments at a variable rate determined by a specified index (one-month LIBOR) in exchange for making payments at a fixed rate of 4.26%. At July 31, 2010 and 2009, the net unrealized loss relating to interest rate swaps was recorded in current liabilities.For the effective portion of the hedges, which is the new swap, changes in the fair value of interest rate swaps designated as hedging instruments to mitigate the variability of cash flows associated with long-term debt are reported in other comprehensive income or loss net of tax effects.The new swap is effective for the quarter and nine months ending July 31, 2010. The old swap, which had the credit agreement with Bank America underlying at the time, was effective during the quarter and for fiscal 2010 through the date of the New Agreement (April 5, 2010) and for nine months ending July 31, 2009.The amounts relating to the old swap previously reflected in accumulated other comprehensive income is amortized to earnings over the remaining term of the undesignated cash flow hedge.Payments on the old swap, and receipt of income on the offsetting swap, are now reported as gain or loss on derivatives and an adjustment to other comprehensive income or loss net of tax effects. As a result of the interest rate swaps, the Company incurred and paid $125,000 and $353,000 of additional interest expense for the three and nine months ended July 31, 2010, respectively. Additionally, in the nine months ended July 31, 2010 the fair value of the swaps changed from an unrealized loss on derivative liability at the beginning of the period of $725,473 to $817,519. 9 6. LEGAL SETTLEMENT Reference is made to the Company’s lawsuit filed in May 2006 in the Superior Court Department, County of Suffolk, Massachusetts, CA No. 06-1814, against three law firms and individual members thereof that had been representing the Company in litigation, as more fully described in Part I, Item 3 of the Company’s Annual Report on Form 10-K for the Year Ended October 31, 2009, and Part II, Item 1 of the Company’s Quarterly Report on Form 10-Q for the Quarters Ended January 31, 2010 and April 30, 2010 which are incorporated by reference here. In July 2009 the Company entered into settlement agreements with some of the defendants in the lawsuit and settled the case in part, receiving at that time a payment of $3 million. On May 6, 2010, the Company reached a settlement with all of the remaining defendants in the action, pursuant to which mutual releases have been executed. The case is now concluded.Pursuant to the settlement, the Company received a one-time payment of $3.5 million. 7. FAIR VALUES OF ASSETS AND LIABILITIES Fair Value Hierarchy The Company’s assets and liabilities measured at fair value under the levels of the fair value hierarchy are as follows: July 31, 2010 Level 1 Level 2 Level 3 Liabilities: Unrealized loss on derivatives $
